Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 24, 2017

                                        No. 04-16-00633-CR

                                  Gabriel Antonio VALVERDE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4166W
                         Honorable Lori I. Valenzuela, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
portions of the clerk’s record and the reporter’s record. See Kelly v. State, 436 S.W.3d 313, 319-
20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997,
no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

        If the appellant desires to request the complete appellate record, he must request the
record in writing within ten days from the date of this order. If the appellant desires to file a pro
se brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at
177 n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED
that the motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending
further order of the court.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court